 

 

 

 

 

 

 

 

 

 

 

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOC #: ,
SOUTHERN DISTRICT OF NEW YORK DATE FILED: _3// 2/2022
Xx
A.F., et al. :
19 Civ. 10148 (AUN) (RWL)
Plaintiffs,
: SETTLEMENT
- against - : CONFERENCE ORDER
NEW YORK CITY DEPARTMENT OF
EDUCATION, et al.
Defendants.
x

 

ROBERT W. LEHRBURGER, United States Magistrate Judge.

A telephone conference will be held on April 17, 2020 at 10 a.m. in advance of
the Settlement Conference. The Settlement Conference will be held telephonically on
May 4, 2020 at 1:30 p.m. For both conferences, the parties are directed to call the
Chambers conference line:

Number: (888) 398-2342
Access Code: 9543348

The parties are instructed to review Judge Lehrburger’s Individual Practices and
Settlement Conference Procedures. The parties are further instructed to submit their pre-
conference submissions, along with their Attendance Acknowledgment Form (available
in pdf fillable format as attachment to the Settlement Conference Procedures) no later

than April 27, 2020 at 5 p.m.
SO ORDERED.
ROBERT W. LEHRBURGER
UNITED STATES MAGISTRATE JUDGE

 

Dated: March 18, 2020
New York, New York

Copies transmitted this date to all parties of record.
